             Case 2:19-cr-00021-WBS Document 37 Filed 04/15/21 Page 1 of 3


 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Facsimile: (916) 930-6482
 5   Email: david.fischer@fischerlawoffice.com
 6   Attorney for Defendant
 7   DENAE BELAND
 8   DAVID W. DRATMAN
 9   Attorney at Law
     State Bar No. 78764
10   1007 7th Street, Suite 305
11   Sacramento, CA 95814
     Telephone: (916) 443-2000
12   Facsimile: (916) 443-0989
13   Email: dwdratman@aol.com

14   Attorney for Defendant
15   BRIAN BELAND

16
17                       UNITED STATES DISTRICT COURT FOR THE

18                         EASTERN DISTRICT OF CALIFORNIA
19
20   UNITED STATES OF AMERICA,
                                                  CR.S. No. 2:19-cr-0021 WBS
21          Plaintiff,
22                                                UNOPPOSED MOTION AND
                   v.                             [PROPOSED] ORDER TO MODIFY
23                                                CONDITIONS OF RELEASE TO
24   BRIAN BELAND and DENAE BELAND,               ALLOW FOR TRAVEL

25         Defendants.
26
27         Defendants have been released on their own recognizance with the only travel
28   restriction being that they surrender their passports to their lawyers.      Defendants

                    UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE FOR TRAVEL

                                            -1-
              Case 2:19-cr-00021-WBS Document 37 Filed 04/15/21 Page 2 of 3


 1   respectfully request permission to travel outside the United States sometime between
 2   July 28, 2021, and August 11, 2021, to Cabo San Lucas to celebrate their wedding
 3   anniversary. They own a timeshare and, before COVID, routinely celebrated their
 4   anniversary there.    The defendants traveled to Cabo San Lucas to celebrate their
 5   anniversary in 2019, while released on their own recognizance without any issues. The
 6   defendants further request permission to possess their respective passports for up to one
 7   week before and after each trip as necessary to facilitate this travel.
 8          On January 31, 2019, Brian Beland was indicted for three counts of making and
 9   subscribing a false tax return, and both Brian and Denae Beland were indicted for one
10   count of endeavoring to obstruct the due administration of internal revenue laws. They
11   made arrangements to appear in court voluntarily for their initial appearance and they
12   were released on their own recognizance.
13          The defendants request their conditions of release be modified to state: “You may
14   travel to Cabo San Lucas any time between July 28, 2021, and remain there until any
15   time up to August 11, 2021. You shall return to the Eastern District of California no
16   later than August 11, 2021. You are authorized to possess your U.S. Passports between
17   July 25, 2021, and August 16, 2021. You shall return your passports to your attorneys
18   by August 16, 2021.”
19          The United States has indicated that it does not oppose this request.
20
21                                       Respectfully submitted,
22   Dated: April 12, 2021               /s/ David D. Fischer         /s/ David W. Dratman
                                         DAVID D. FISCHER             DAVID W. DRATMAN
23
                                         Attorney for Defendant       Attorney for Defendant
24                                       DENAE BELAND                 BRIAN BELAND
25
26
27
28

                    UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE FOR TRAVEL

                                              -2-
            Case 2:19-cr-00021-WBS Document 37 Filed 04/15/21 Page 3 of 3


 1   IT IS SO ORDERED
 2
 3
 4
 5   Dated:_________________
            April 14, 2021                       ________________________________
                                                 HON. JEREMY D. PETERSON
 6                                               U.S. Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                 UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE FOR TRAVEL

                                         -3-
